DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 04/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-47 in the reply filed on 08/10/2021 is acknowledged.  Claims 48-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been interpreted as “a contact area between the contact surface and the output face increases …”
Regarding claim 11, the recitation “impedance matched” is indefinite because it is not clear what “impedance matched” means.  For examination purposes the Examiner has interpreted the aforementioned recitation as the contact member is of a material that permits some form of impedance.
Regarding claim 14, the recitation “wherein the contact surface comprises a surface of the coupling medium” is indefinite because it is not clear how the contact surface is also a surface of the coupling medium.  For examination purposes the aforementioned recitation has been interpreted as “wherein the contact surface is coupled to the coupling medium . . .”
Regarding claim 15, the recitation “wherein the contact surface comprises a proximal surface of the self-supporting layer” is indefinite because it is not clear how the contact surface is also a surface of the layer of the coupling medium.  For examination purposes the aforementioned recitation has been interpreted as “wherein the contact surface is coupled to the self-supporting layer of the coupling medium . . .”
Regarding claim 42, there is lack of antecedent basis for “the coupling.”
Claim 5 is rejected as it depends from, and therefore incorporate the claimed subject matter from claim 4 as rejected under this statute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-23, 25-26, 28-30, 32-37 and 41-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redding (Pub. No. 2007/0088297).
Regarding claim 1, Redding teaches a container (910, Fig. 21) for containing a coupling medium for transdermal delivery of a medicament using a transducer unit having a transducer with an output face (730, Fig. 21 it should be noted that the transducer unit is not positively recited), the container (910) comprising: a chamber (820, see Figs. 17-18 and [0056], 820 is a pad that holds a fluid; hence, 820 is a chamber) for receiving the coupling medium (see [0047] where 820 can have one or more substances); and a contact surface (920, Fig. 21) for contacting the output face (730) of the transducer (710, see [0056])); wherein the container (910) is attachable to the transducer unit (see [0056]) and is arranged such that, upon attachment of the container (910) to the transducer unit, an acoustic coupling for ultrasound transmission is formed between the output face of the transducer and the contact surface (see [0056]).
Regarding claim 2, Redding teaches arranged such that a substantially air-free coupling is formed between the output face of the transducer and the contact surface (920) upon attachment (910) to the transducer unit (710, see [0056] where 920 and 730 are press-fitted together; hence, the coupling is air-free).  
Regarding claim 3, Redding teaches wherein the contact surface (920) is deformable to conform to the output face of the transducer upon attachment of the container to the transducer unit (see [0056] where 920 is a foam and it is the Examiner’s position that 920 will deform some as a result of 730 being press-fit onto the foam 920).  
Regarding claim 4, Redding teaches wherein the contact surface (920) is arranged such that a contact area between the contact surface and the output face increases progressively to exclude air during attachment of the container to the transducer unit (see [0056], it is the Examiner’s position that as a result of 920 and 730 being press-fitted together, the surface area increases is capable of increasing as 730 initially touches 920 to the point that 730 and 920 are press-fitted together).    
Regarding claim 5, Redding teaches wherein the contact surface (920) comprises a convex surface for contact with the output face of the transducer (920 is round; hence, a half outer surface of 920 is convex).  
Regarding claim 7, Redding teaches wherein the chamber (820) is defined at least in part by the contact membrane (822, see Fig. 18 and [0053]).  
Regarding claim 14, Redding teaches wherein the chamber (820) contains the coupling medium (see [0047]), and wherein the contact surface (920) comprises a surface of the coupling medium (see [0047], [0056], Fig. 21 and 35 USC 112(b) rejection above).  
Regarding claim 15, Redding teaches comprising a self-supporting layer of coupling medium disposed at a proximal end of the chamber (layer of fluid along the proximal end of 820), and wherein the contact surface (920) comprises a proximal surface of the self-supporting (see [0047], [0056], Fig. 21 and 35 USC 112(b) rejection above).  
Regarding claim 16, Redding teaches comprising a removable seal (824, Fig. 17) arranged to cover the contact surface before attachment of the container to the transducer unit.  
Regarding claim 23, Redding teaches wherein the contact surface (920) is disposed at a proximal end of the chamber (820m see Figs. 18 and 21 to see where 920 is in relation to the portion that holds 820), and wherein a distal end of the chamber (distal end of 820) is closed by a closure membrane (824, Fig. 17).  
Regarding claim 25, Redding teaches wherein the contact surface (920) is disposed at a proximal end of the chamber (portion of 910 where 820 is located, see Fig. 21), and wherein a distal end (distal end of 910, see Fig. 17 for example where 830 is located) of the chamber (portion of 910 where 820 is located) is closed by a self-supporting layer (824, see Fig. 17) of the coupling medium (820, see [0054]).  
Regarding claim 26, Redding teaches wherein the chamber (820) has a non-uniform diameter (820, see [0047] where 820 is an absorbent cellulose pad and it is known in the art that absorbent pads have pores/cells of varying sizes; hence, at least one pore/cell of 820 is non-uniform in relation to another pore/cell of 820).
Regarding claim 28, Redding teaches wherein the chamber (820) contains a medicament-containing coupling medium (see [0047]-[0048]).  
 Regarding claim 29, Redding teaches wherein the medicament-containing coupling medium substantially fills the chamber (820, Redding teaches that the pad contains a fluid for treatment; hence, it is the Examiner’s position that due to the fluid within the pad being enough for treatment; hence, the pad is substantially full).  
Regarding claim 30, Redding teaches wherein the medicament- containing coupling (820, see [0047]-[0048], it is the Examiner’s position that at least some of the fluid is within a volume of the absorbent cellulose pad).
Regarding claim 32, Redding teaches wherein the medicament- containing coupling medium is contained in a capsule (a cell of the cellulose pad) suspended in the chamber (820).  It is the Examiner’s position that it is known in the art that absorbent pads have pores/cells. Thefreedictionary.com defines “capsule” as “a small container” or “any object that can be used to hold things” and it is the Examiner’s position that the pores/cells of the cellulose pad are small containers that are used to hold the fluid/substance.
Regarding claim 33, Redding teaches wherein the medicament- containing coupling medium is disposed in a layer in the chamber (820, see [0047], it is the Examiner’s position that it is known in the art that an absorbent cellulose pad has layers; hence, the fluid is contained in a layer of 820).
Regarding claim 34, Redding teaches comprising at least one dividing membrane (wall of one of the cells of the absorbent cellulose pad) for containing the medicament-containing coupling medium within the volume (see [0047]).   It is the Examiner’s position that it is known in the art that absorbent pads have pores/cells and it is the Examiner’s position that the wall of one of the pores/cells is a dividing membrane.	
Regarding claim 35, Redding teaches wherein attachment of the container to the transducer unit causes displacement of the coupling medium from a reservoir portion of the chamber (very proximal surface of 820) to an operating portion of the chamber (very distal surface of 820; the Examiner has interpreted this as a functional recitation because the coupling medium and transducer unit is not positively recited; hence, it is the Examiner’s position that at least some of the fluid along the very proximal surface of 820 is capable of being displaced to the very distal surface of 820 when 910 is attached to 710).  
Regarding claim 36, Redding teaches wherein the reservoir portion of the chamber (very proximal surface of 820) and the operating portion of the chamber (very distal surface of 820) are separated by a separator membrane (cell walls that form the absorbent cellulose pad, see [0047]).  
Regarding claim 37, Redding teaches wherein the transducer of the transducer unit displaces the coupling medium from the reservoir portion to the operating portion the Examiner has interpreted this as a functional recitation because the coupling medium and transducer unit is not positively recited; hence, it is the Examiner’s position that at least some of the fluid along the very proximal surface of 820 is capable of being displaced to the very distal surface of 820 when 910 is attached to 710).   
Regarding claim 46, Redding teaches wherein the container (910) is releasably attachable to the transducer unit (see Fig. 21, and [0056]).  
Regarding claim 35, Redding teaches wherein attachment of the container (910) to the transducer unit causes displacement of the coupling medium from a reservoir portion of the chamber to an operating portion of the chamber.  
Alternative Rejection 1
	Regarding claim 1, Redding teaches a container (810, Figs. 16-19) for containing a coupling medium for transdermal delivery of a medicament using a transducer unit having a transducer with an output face, the container comprising: a chamber (820, Fig. 17, 820 is a pad that holds a fluid; hence, 820 is a chamber) for receiving the coupling medium (820 is capable of having one or more substances, see [0047]); and a contact surface (850, Fig. 19) for (810) is attachable to the transducer unit and is arranged such that, upon attachment of the container to the transducer unit, an acoustic coupling for ultrasound transmission is formed between the output face of the transducer and the contact surface (see [0052]-[0054]).  
	Regarding claim 6, Redding teaches comprising a contact membrane (826, see Fig. 17), wherein a contact surface (830, Fig. 17) comprises a surface of the contact membrane (826, see Fig. 17).  
Regarding claim 7, Redding teaches wherein the chamber (820) is defined at least in part by the contact membrane (826, see Fig. 18).  
Regarding claim 17, Redding teaches further comprising a casing (850, Fig. 19).
Regarding claim 18, Redding teaches wherein the contact membrane (826) is supported by the casing (850, see Fig. 18).  
Regarding claim 19, Redding teaches wherein the casing (850) is of a rigid plastics material (see [0052], it is the Examiner’s position that the plastic material has some degree of rigidity).  
Regarding claim 20, Redding teaches comprising a liner (822) for separating the coupling medium (substance in 820) from the casing (850, see [0053]).  
Regarding claim 21, Redding teaches wherein the contact membrane (826) is part of the liner (822, see Figs. 17-18, it is the Examiner’s position as a result of 820 having both 826 and 822, 822 is a part of 826).
Regarding claim 23, Redding teaches wherein the contact surface (850) is disposed at a proximal end of the chamber (proximal face surface of 820, see Fig. 18), and wherein a distal end of the chamber (distal face surface of 820) is closed by a closure membrane (826, Fig. 18).  
(720, Fig. 16 and 862, Fig. 19) for locking a container (810, Fig. 18) to a transducer unit (710, see [0052]).
Regarding claim 42, Redding teaches wherein the engagement means (720/862) is arranged such that, upon attachment of the container (910) to the transducer unit, the engagement means locks the container to the transducer unit once the coupling between the output face of the transducer and the contact surface has been formed (see [0052]).  
Regarding claim 43, Redding teaches wherein, upon engagement of the engagement means (720) with the container (910), the contact surface (920) is pressed against the output face of the transducer (this is a functional recitation and it is the Examiner’s position that 920 is capable of being pressed against a transducer output face when the container is attached to 720, see [0052] and [0056]).  
 Regarding claim 44, Redding teaches wherein the engagement means (720/862) comprises an engagement formation (862) for engagement with one or more latching members (720) of the transducer unit.  
Regarding claim 45, Redding teaches wherein the engagement means (720/862) comprises one or more latching members (862) for engagement with an engagement formation (720) of the transducer unit.  
Alternative Rejection 2
Regarding claim 1, Redding teaches a container (910, Fig. 21) for containing a coupling medium for transdermal delivery of a medicament using a transducer unit having a transducer with an output face (730, Fig. 21 it should be noted that the transducer unit is not positively recited), the container (910) comprising: a chamber (820, see Figs. 17-18 and [0056], 820 is a pad that holds a fluid; hence, 820 is a chamber) for receiving the coupling medium (see [0047]); and a contact surface (proximal face surface of 820, all of the components of the device are in direct or indirect contact) for contacting the output face (730) of the transducer (710, see [0056])); wherein the container (910) is attachable to the transducer unit (see [0056]) and is arranged such that, upon attachment of the container (910) to the transducer unit, an acoustic coupling for ultrasound transmission is formed between the output face of the transducer and the contact surface (see [0056]).
Regarding claim 6, Redding teaches comprising a contact membrane (920, Fig. 21), wherein the contact surface (proximal face surface of 820) comprises a surface of the contact membrane (920, see Fig. 21 where 910 is one structure; hence, 820 comprises 920).  
Regarding claim 10, Redding teaches wherein the contact membrane (920) is arranged to elastically deform upon attachment of the container (910) to the transducer unit (see [0056] where 920 is a foam and it is the Examiner’s position that it is known in the art that foam is elastic; hence, 920 will deform some as a result of 730 being press-fit onto the foam 920).  
Regarding claim 11, Redding teaches wherein the contact membrane (920) is impedance matched to the coupling medium (see [0056 and 35 USC 112(b) rejection above).  
Alternative Rejection 3
Regarding claim 1, Redding teaches a container (810, Figs. 16-19) for containing a coupling medium for transdermal delivery of a medicament using a transducer unit having a transducer with an output face, the container comprising: a chamber (820, Fig. 17, 820 is a pad that holds a fluid; hence, 820 is a chamber) for receiving the coupling medium (820 is capable of having one or more substances, see [0047]); and a contact surface (850, Fig. 19) for contacting the output face of the transducer; wherein the container (810) is attachable to the transducer unit and is arranged such that, upon attachment of the container to the transducer unit, (see [0052]-[0054]).  
	Regarding claim 6, Redding teaches comprising a contact membrane (822, see Fig. 18), wherein a contact surface (proximal face surface of 820, see Fig. 18) comprises a surface of the contact membrane (822, see Fig. 18 and [0053]).  
	Regarding claim 12, Redding teaches comprising a contact medium (fluid, see [0047]) to couple the contact membrane (822) to the output face of the transducer upon attachment of the container (810) to the transducer unit (see Fig. 18 and [0053]).  
Regarding claim 13, Redding teaches comprising a removable seal (824, Fig. 18) arranged to contain the contact medium between the contact membrane (826) and the seal (824, [0053]-[0054]).  
Regarding claim 47, Redding teaches or use with the transducer unit  (710) comprising a plurality of transducers (see [0053] where 710 has two transducers), wherein the container (810) comprises a corresponding plurality of chambers (820, 820 is an absorbent cellulose pad and it is known in the art that absorbent pads have pores/cells; hence, it is the Examiner’s position that each pore/cell is a chamber), each chamber (cells/pores of 820) having a respective contact surface (contact surface of the proximal face of the cells/pores of 820) arranged to contact a respective output face (face of transducers, the contact is indirect) of an associated one of the plurality of transducers 9see [0052]).
Alternative Rejection 4
Regarding claim 1, Redding teaches a container (810, Fig. 17) for containing a coupling medium (substance in 820) for transdermal delivery of a medicament using a transducer unit having a transducer with an output face (730, Fig. 21 it should be noted that the transducer unit is not positively recited), the container (810) comprising: a chamber (820, see Figs. 17-18 and [0056], 820 is a pad that holds a fluid; hence, 820 is a chamber) for receiving the coupling medium (see [0047]); and a contact surface (distal face of 820) for contacting the output face (730) of the transducer (710, see [0052] all the components of the device are in direct or indirect contact); wherein the container (810) is attachable to the transducer unit (see [0056]) and is arranged such that, upon attachment of the container (810) to the transducer unit, an acoustic coupling for ultrasound transmission is formed between the output face of the transducer and the contact surface (see [0056]).
Regarding claim 16, Redding teaches comprising a removable seal (824, Fig. 17) arranged to cover the contact surface (distal face of 820) before attachment of the container to the transducer unit (see [0054] this is a functional recitation and it is the Examiner’s position that 824 is capable of being removed before attaching 810 to 710).  
Alternative Rejection
Claim(s) 1 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paithankar et al.  (Pub. No. 2015/0045723).
Regarding claim 1, Paithankar et al. teaches a container  (130, Fi. 1) for containing a coupling medium for transdermal delivery of a medicament using a transducer unit having a transducer with an output face, the container (130) comprising: a chamber (165, Fig. 1) for receiving the coupling medium (see [0117]); and a contact surface (for contacting the output face of the transducer; wherein the container (130) is attachable to the transducer unit (110) and is arranged such that, upon attachment of the container (130) to the transducer unit (110), an acoustic coupling for ultrasound transmission is formed between the output face of the transducer and the contact surface (see [112]).  
(136, Fig. 1A) to the chamber (165) for holding the coupling medium, and transfer means (117, Fig. 1) for transferring the coupling medium to the chamber (165, see [0112]).  
Regarding claim 39, Paithankar et al. teaches, wherein the transfer means comprises a piston (see [0156] where 117 moves within 136, hence, it is the Examiner’s position that 117 is a piston) disposed in the reservoir (136, see Fig. 3 and [0110]).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding (Pub. No. 2007/0088297) in view of Dyke (Patent No. 4,003,382).
Regarding claim 8, Redding does not teach wherein the contact membrane (822) is of an elastomeric material but teaches that 822 is formed from a polyvinylidene chloride plastic (see [0053]).  Dyke teaches materials such as silicone elastomers that are art effective equivalent materials to polyvinylidene chloride (see Col. 6, lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Redding by forming the membrane 822 from a silicone elastomer because Dyke teaches that silicone elastomers are art effective equivalent materials to polyvinylidene chloride plastic (see Col. 6, lines 36-42).
Regarding claim 9, Redding does not teach wherein the contact membrane (822) comprises a silicone material but teaches that 822 is formed from a polyvinylidene chloride plastic (see [0053]).  Dyke teaches materials such as silicone elastomers that are art effective equivalent materials to polyvinylidene chloride (see Col. 6, lines 36-42).    Further, Redding teaches that modifications may be made to the device (see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Redding by forming the membrane 822 from a silicone elastomer because Dyke teaches that silicone elastomers are art effective equivalent materials to polyvinylidene chloride plastic (see Col. 6, lines 36-42).   Further, Redding teaches that modifications may be made to the device (see [0061]).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding (Pub. No. 2007/0088297).
Regarding claim 27, Redding does not specifically teach wherein the diameter of the chamber decreases with distance from the contact membrane over at least a portion of the chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Redding by forming some of the cells /pores .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding (Pub. No. 2007/0088297) in view of Slayton et al. (Pub. No. 2015/0025420).
Regarding claim 31, Redding does not teach wherein a remaining volume of the chamber contains a medicament-free coupling medium.  However, Slayton et al. teaches a medicament-free coupling medium (water, see [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Redding by adding water to the absorbent cellulose pad because Redding teaches that one or more substances can be within 820 and Slayton et al. teaches that water is a well-known coupling medium (see [0086]).  Further, Redding teaches that modifications may be made to the device (see [0061]).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paithankar et al.  (Pub. No. 2015/0045723) in view of Slatkine et al. (Pub. No. 2008/0215039).
Regarding claim 40, Paithankar et al. does not teach wherein the container or the (221, see [0326]).  Further, Paithankar et al. teaches that variations may be made to the device (see [0335]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Paithankar et al. by adding the skin contact sensor to the distal end of the cup for detecting placement of the device (see [0326]).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783